Citation Nr: 1531638	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to November 21, 2012, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously before the Board in September 2012, whereupon it was remanded for a new examination.  That examination occurred in November 2012.  A February 2013 rating decision issued by the Appeals Management Center (AMC) increased the disability rating for the Veteran's degenerative disc disease of the lumbar spine to 40 percent, effective the date of the examination  

The Veteran was provided a Travel Board hearing in April 2012.  A transcript of the testimony offered at this hearing has been associated with the record.


FINDINGS OF FACT

1.  For the period prior to November 21, 2012, the Veteran's degenerative disc disease of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or 4 to 6 weeks of incapacitating episodes in a 12-month period.

2.  For the period beginning November 21, 2012, the Veteran's degenerative disc disease of the lumbar spine has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or 6 weeks or more of incapacitating episodes in a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met for the period prior to November 21, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine are not met for the period beginning November 21, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records, records from VA, and records from the Social Security Administration have been obtained.  The Veteran was afforded VA medical examinations in April 2008, June 2008, and November 2012 for his claim.  These examinations noted the current severity of the Veteran's low back disability; the Veteran's August 2010 VA examination was deemed inadequate in the Board's September 2012 decision.  The November 2012 examination was also in substantial compliance with the Board's September 2012 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Entitlement to an increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Id. at Note (1).  

At the Veteran's April 2008 examination, flexion was measured at 70 degrees, and 60 degrees after repetition, accompanied by pain.  Extension was measured at 29 degrees, and 10 degrees after repetitive motion, with pain.  Lateral flexion and extension was 15 degrees bilaterally.  All range of motion was painful.  The Veteran described weather related flare-ups characterized by increased pain and the inability to walk or do other physical activities.  Over the past 12 months, he reported approximately 12 episodes of incapacitating back pain.  

The Veteran's next examination was in June 2008.  Flexion was measured at 50 degrees and extension at 15 degrees.  Lateral flexion was measured at 15 degrees, and rotation was 15 degrees.  End-of-range pain was noted with all motions and tenderness was noted over the thoracic spine.  The Veteran again reported flare-ups due to weather, stating that they keep him in bed all day.  He stated that he stopped working due to his disability.  

Private treatment records from October 2008 noted that his pain was entirely in his back, and radiating around his left hip.  

The Veteran also had an examination in August 2010.  While the Board found it inadequate for rating purposes in its September 2012 remand decision because the Veteran asserted that the examiner did not use a goniometer, flexion was measured to 55 degrees; extension to 12 degrees; lateral flexion to 18 degrees bilaterally; and rotation to 25 degrees bilaterally.  All of these measurements had pain throughout the entire range of motion.  

The Veteran had his hearing before the undersigned in April 2012.  He reported having trouble standing and having difficulty in cold weather.  He stated that he could not touch his knees without pain, and had frequent spasms.  He also stated that he fell down three months prior when his hip popped.  

The Veteran's most recent VA examination was in November 2012.  Flexion ended at 30 degrees, with painful motion beginning at 10 degrees.  Extension ended at 0 zero degrees with pain at 0 degrees.  Right and left lateral flexion ended at 15 degrees, with painful motion at 10 degrees.  Right and left lateral rotation ended at 25 degrees, with painful motion at 10 degrees.  After repetitive motion, flexion ended at 30 degrees, extension at 0 degrees, lateral flexion at 15 degrees, and lateral rotation at 25 degrees.  Functional losses included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was no radiculopathy, neurologic abnormalities, or Intervertebral Disc Syndrome.  

Upon careful consideration, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to November 21, 2012, and in excess of 40 percent thereafter.  None of the evidence, discussed above, merit increased ratings under the General Rating Formula for Diseases and Injuries of the Spine even when giving him the full benefit of the doubt.  The rating criteria require specific limits in certain excursions of motion to warrant assignment of a rating higher than 20 percent.  The former examinations show that the Veteran's ranges of motion, even with consideration of functional loss due to pain and after repetitive motion testing, did not even remotely approximate the criteria for a higher rating.  With respect to a rating higher than 40 percent, that rating is the highest schedular rating available in the absence of thoracolumbar ankylosis or intervertebral disc syndrome with a lengthy history of incapacitating episodes.  The record clearly shows that the Veteran does not have thoracolumbar ankylosis.  Moreover, although the Veteran has referenced experiencing flare ups that can keep him in bed, the record does not support his assertions.  The absence of evidence documenting such involvement by a physician undercuts the Veteran's claim of incapacitating episodes.  

There is also no evidence of radiculopathy or neurologic abnormalities that would entitle the Veteran to separate ratings for such disabilities.  There is also no indication that the Veteran has disc syndrome, and he is not service connected for intervertebral disc syndrome.  Consequently, criteria for rating disc syndrome are not applicable.  Even if there was such an indication, there is no evidence of incapacitating episodes having a total duration of at least six weeks during a period 12 months.  As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating already assigned for low back strain.  See Schafrath, 1 Vet. App. at 593.  

The Board notes that the August 2010 VA examination may not have used a goniometer.  Nevertheless, the Board finds that the fact that the later examination supported the assignment of a 40 percent rating does not establish that the Veteran was entitled to a 40 percent rating at the time of the August 2010 examination.  Even without the use of a goniometer, the difference in the flexion measurements-55 degrees in August 2010, and 30 degrees in November 2012-is so large that the examiner, even without a goniometer, could not have mistaken the Veteran's flexion for a measurement that would entitle him to a 40 percent rating.  The Board finds no reasonable basis on which to infer that the Veteran's impairment prior to the latter examination met the criteria for a 40 percent rating.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the criteria for evaluation of the spine disability fully contemplate the Veteran's complaints of limited and painful motion, particularly when the impact of the DeLuca factors is considered in accordance with the applicable regulations.  Thun v. Peake, 22 Vet. App. 111 (2008).  No further discussion of 38 C.F.R. § 3.321 is required. 

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 20 percent for the period prior to November 21, 2012, and excess of 40 percent for the period beginning November 21, 2012, is denied.  


REMAND

It was noted in his November 2012 VA examination that the Veteran's low back disability impacts his ability to work.  A claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He currently has a combined 80 percent rating for 4 disabilities of the same etiology and body system: degenerative disc disease of the lumbar and cervical spines, and radiculopathy of the bilateral upper extremities secondary to his cervical spine disability.  Accordingly, the Veteran needs to receive proper notice, and necessary development needs to be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims. Associate any records or responses received with the claims file, and undertake any reasonable indicated development, to include any outstanding VA treatment records for the period after January 22, 2015.  

2.  Provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that he supply the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

3.  After information on the Veteran's employment history has been obtained, send copies of VA Form 21-4192 to any current and previous employers.  

4.  After the above has been completed, take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include a VA examination to address the question of whether the Veteran's combined service connected disabilities impact his ability to secure and maintain substantially gainful employment and a Social and Industrial Survey of the Veteran.

5.  After completing the above, and any other necessary development, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West2014).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


